Appeal by the defendant from an order of the County Court, Nassau County (Calabrese, J.), dated October 22, 2007, which after a hearing, adjudicated him a level three sex offender pursuant to Correction Law article 6-C.
*1113Ordered that the appeal is dismissed as academic, without costs or disbursements.
In light of this Court’s affirmance of the order appealed from in a related case commenced in Suffolk County (see People v Cuesta, 65 AD3d 1113 [2009] [decided herewith]), the contentions raised by the defendant herein have been rendered academic. In the Suffolk County matter, the defendant was adjudicated a level three sex offender pursuant to Correction Law article 6-C. Spolzino, J.P., Angiolillo, Leventhal and Lott, JJ., concur.